160 U.S. 389 (1896)
IOWA CENTRAL RAILWAY COMPANY
v.
IOWA.
No. 128.
Supreme Court of United States.
Submitted December 18, 1895.
Decided January 6, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF IOWA.
*392 Mr. Anthony C. Daly for plaintiff in error.
Mr. Milton Remley, Attorney General of the State of Iowa, for defendant in error.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
The contention of the plaintiff in error is that the proceeding instituted against it in the Supreme Court of Iowa was an action for mandamus, and that no such action could lawfully be brought to compel it to operate the leased portion of its road until its legal duty to do so had been previously determined by the verdict of a jury. There was no assertion that the court below had no jurisdiction over the subject-matter. Nowhere in the answer or in the amendments to the answer filed on behalf of the company was it claimed that the proceeding was violative of the Constitution of the United States, or assailed any right, title, privilege, or immunity specially set up or claimed under that Constitution. Indeed, there was no mention of any right thereunder until the filing of a brief for defendant entitled "Defendant's Resistance and Objection to Plaintiff's Motion to Enter Order Prayed for in the Petition," in the ninth paragraph whereof it was claimed that it would be a violation of the Fourteenth Amendment of the Constitution of the United States to grant the order prayed for upon the motion in question. It is apparent that this defence merely asserted that the rights of the corporation as a *393 citizen of the United States would be impaired by enforcing the claim urged against it on the motion, instead of by another and less summary form of action. But it is clear that the Fourteenth Amendment in no way undertakes to control the power of a State to determine by what process legal rights may be asserted or legal obligations be enforced, provided the method of procedure adopted for these purposes gives reasonable notice and affords fair opportunity to be heard before the issues are decided. This being the case, it was obviously not a right, privilege, or immunity of a citizen of the United States to have a controversy in the state court prosecuted or determined by one form of action instead of by another. It is also equally evident, provided the form sanctioned by the state law gives notice and affords an opportunity to be heard, that the mere question of whether it was by a motion or ordinary action in no way rendered the proceeding not due process of law within the constitutional meaning of those words. Whether the court of last resort of the State of Iowa properly construed its own constitution and laws in determining that the summary process under those laws was applicable to the matter which it adjudged, was purely the decision of a question of state law, binding upon this court. Mere irregularities in the procedure, if any, were matters solely for the consideration of the judicial tribunal within the State empowered by the laws of the State to review and correct errors committed by its courts. Such errors affect merely matters of state law and practice, in no way depending upon the Constitution of the United States or upon any act of Congress. Ludeling v. Chaffe, 143 U.S. 301, 305.
As said by this court, speaking through Mr. Chief Justice Fuller, in Leeper v. Texas, 139 U.S. 462, 468: "Law in its regular course of administration through courts of justice is due process, and when secured by the law of the State the constitutional requirement is satisfied." There was a "regular course of administration" in the case at bar, as that term was employed in the case cited.
It is manifest that it was never contemplated by the framers of the Constitution that this court should sit in review, as an *394 appellate court, of such a question as that presented by the record in the case at bar, viz., whether or not the highest court of a State erred in holding that it could rightfully determine from the statements in the pleadings filed by both parties to a controversy pending before it that the averments of an answer set forth no defence to the claim of the plaintiff.
It was not a denial of a right protected by the Constitution of the United States to refuse a jury trial, even though it were clearly erroneous to construe the laws of the State as justifying the refusal. Brooks v. Missouri, 124 U.S. 394; Spies v. Illinois, 123 U.S. 131, 166.
Writ of error dismissed for want of jurisdiction.